DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Demizu et al. (US Pat. App. Pub. No. 2017/0365419) in view of Kuriyama (US 7,385,804) and Nakada et al. (US 6,563,693).
With respect to claim 1, Demizu teaches a solid electrolytic capacitor (see abstract) comprising: a capacitor element laminate (see FIG. 2, element 110) having a first end surface (see FIG. 2, element 110f) and a second end surface (see FIG. 2, element 110e), the capacitor element laminate having: at least one capacitor element (see FIG. 2, element 170) that includes an anode foil (see FIG. 2, element 141 and paragraph [0065]) made of a valve-action metal (see paragraph [0065], citing Al) and exposed at the first end surface of the capacitor element laminate (see FIG. 2, wherein the anode foil contacts external electrode 130), a first dielectric layer on a first surface of the anode foil (see FIG. 2, element 150), a first cathode layer including a first solid electrolyte layer on the first dielectric layer (see FIG. 2, element 160); a first cathode lead-out layer connected to the first cathode layer and exposed at the second end surface of the capacitor element laminate (see FIG. 2, element 180); and a sealing body (see FIG. 2, element 110) that includes a first resin molded body that encloses the capacitor element and the first and second cathode lead-out layers to define at least a first main surface of the capacitor element laminate (see FIG. 2, element 111), and a second resin molded body that encloses the capacitor element and the first and second cathode lead-out layers to define at least a second main surface of the capacitor element laminate (see FIG. 2, element 112), wherein the first resin molded body and the second resin molded body are made of the same insulating material (see paragraphs [0061] and [0062], wherein both molded bodies are formed of glass epoxy); a first external electrode connected to the anode foil that is exposed at the first end surface of the capacitor element laminate (see FIG. 2, element 
Demizu fails to teach that the dielectric layer and cathode layers are disposed as separate layers, with separate cathode lead out layers.  
Kuriyama teaches having separate dielectric and cathode layers (see FIG. 2 and col. 5, lines 42-50).  Such an arrangement results in reduced noise.  See col. 2, lines 30-34.
Further, Nakada teaches cathode lead-out layers disposed to contact cathodes between each of the plurality of capacitors.  See FIG. 1B.  Such an arrangement results in a reduced ESR.  See col. 1, lines 53-55.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Demizu, as taught by Kuriyama and Nakada, in order to produce a capacitor having reduced noise and ESR.
With respect to claim 2, the combined teachings of Demizu, Kuriyama, and Nakada teach that the sealing body consists of the first resin molded body and the second resin molded body.  See Demizu, paragraphs [0061] and [0062].  See also, Nakada, element 16.
With respect to claim 3, the combined teachings of Demizu, Kuriyama, and Nakada teach that the first resin molded body defines the first main surface, a first lateral surface, and a second lateral surface of the capacitor element laminate, and the second resin molded body defines the second main surface of the capacitor element laminate.  See Demizu, FIG. 2.
With respect to claim 4, the combined teachings of Demizu, Kuriyama, and Nakada teach that an interface between the first resin molded body and the second resin molded body is flush with a surface of a cathode lead-out layer of the first and second cathode lead- out layers closest to the second main surface of the capacitor element laminate.  See Demizu, FIG. 2.
With respect to claim 5, the combined teachings of Demizu, Kuriyama, and Nakada teach an insulating layer between the capacitor element and the sealing body and closest to the second main surface of the capacitor element laminate, and wherein an interface between the first resin molded body and the second resin molded body is flush with a surface of the insulating layer.  See Demizu, FIG. 3, element 151 and Nakada, FIG. 4B, element 42.
With respect to claim 6, the combined teachings of Demizu, Kuriyama, and Nakada teach that an interface between the first resin molded body and the second resin molded body is parallel to the first main surface and the second main surface of the capacitor element laminate.  See Demizu, FIG. 2.
With respect to claim 7, the combined teachings of Demizu, Kuriyama, and Nakada teach that an outer shape of the capacitor element laminate is a rectangular parallelepiped.  See Demizu, FIGS. 1 and 2.
With respect to claim 12, the combined teachings of Demizu, Kuriyama, and Nakada teach that the insulating material of the first resin molded body and the second resin molded body includes at least a resin.  See Demizu, paragraphs [0061] and [0062].
With respect to claim 13, the combined teachings of Demizu, Kuriyama, and Nakada teach that the insulating material of the first resin molded body and the second resin molded body further includes a filler.  See Demizu, paragraphs [0061] and [0062], citing glass or silica.
With respect to claim 14, the combined teachings of Demizu, Kuriyama, and Nakada teach that the filler from the first resin molded body and the second resin molded body does not cross over an interface between the first resin molded body and the second resin molded body.  See Demizu, paragraphs [0061] and [0062], noting that Demizu clearly maintains separation between elements 111 and 112, implicating that there is no cross over between the two bodies.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the prior art fails to teach, or fairly suggest a metal foil exposed at the second end surface of the capacitor element laminate is in a space between the first cathode lead-out layer and the second cathode lead-out layer where the at least one capacitor element is not present, and the metal foil is a portion separated from the anode foil by a slit, and is completely insulated from the anode foil, when taken in conjunction with the limitations of the base claim.  Claims 9-11 are allowable based on their dependency from claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DION FERGUSON/Primary Examiner, Art Unit 2848